 1
 2                                                                   ~~_c

 3
                                                                   JUL - 3 2019
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14~
15 iJNITED STATES OF AMERICA,                  CR 18-0316 SVW-1
16                                Plaintiff,   ORDER OF DETENTION AFTER
                                               HEARING (Fed.R.Crim.P. 32.1 ~a)(6)
17            v.                               Allegations of Violations ofPro anon/
                                               Supervised Release Conditions)
18 BERNADETTE CURIEL,
19
20
            On arrest warrant issued by a United States District Court involving alleged
21
      violations of conditions of probation or Supervised Release,
22
            The court finds no condition or combination of conditions that will
23
      reasonably assure:
24
           (A)             the appearance of defendant as required; and/or
25
           (B)             the safety of any person or the community.
26
      //
27
      //
28
 1            The court concludes:
2 A.   ~      Defendant poses a risk to the safety ofother persons or the community
3             because defendant has not demonstrated by clear and convincing
4             evidence that:     .!/                •,
5
6
7
8
9
10 (B) ~ Defendant is a flight risk because defendant has not shown by clear
11             and convincing evidence that:
12                   ~d~P _ c.✓r!/ a~1 0~
13
14                                ~Qa~c

15
16
17       IT IS ORDERED that defendant be detained.
18
19 DATED:
              ~~           ~~
20
21

22
23                               ~I7ZANNE        EGAL
                                 UNITED ST        S MAGISTRATE JUDGE
24
25

26
27

28

                                         2
